Bonner, Associate Justice.
At the sale of the land under the first judgment, in which appellee Fairman was plaintiff *604and W. P. Savage was defendant, Fairman was the purchaser, and the amount of his hid was credited upon the execution.
That the title he may have acquired under this sale was so clouded by the claim, of Fannie Savage as to have greatly impaired if not entirely defeated it, was sufficient, at least when W. P. Savage does not complain, to have warranted the interposition of the court to have the sale set aside, and the credit on the execution cancelled.
W. P. Savage does not appeal, and the case as between the parties now before the court, is, in effect, a supplemental proceeding to subject the claim of Fannie Savage to the superior lien of Fairman.
She purchased with full notice of this lien, she does not offer to discharge it, and does not show any substantial legal or equitable reason why the same should not be enforced against her.
The two judgments as to the demand against W. P. Savage are virtually one and the same, and the legal effect of the whole proceeding is that a personal judgment has been rendered against W. P. Savage for the amount, principal and interest, of the note executed by him to W. S. Coker, and a decree against both him and Fannie Savage, subjecting the land for which note was given to the lien for the purchase money.
Affirmed.
[Opinion delivered October 19, 1880.]